Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-3 and 5-17 in the reply filed on February 2, 2021 is acknowledged.

Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 2, 2021.




Claim Objections
Claims 1 and 8 are objected to because of the following informalities: 

As to claim 1, after the recitation “thixotropic index”, insert “(T)” in order to clarify that “T” in the General Equation 1 is a thixotropic index.  

at least one reactive functional group” in order to provide consistency with “at least one reactive functional group” as recited in claim 1.  

Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 2, this claim recites specific range of the viscosity (100,000 to 1,000,000 cPs) but does not clearly identify whether the viscosity corresponds to “V0.5” or “V5” as recited in the base claim 1.  Accordingly, the claim is indefinite.  For purpose of examination, the viscosity as recited in claim 2 is interpreted to refer to “V0.5”. 

Claim Rejections - 35 USC §102/ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kageyama (US 2012/0283375A1).

a resin composition (adhesive composition) that can be used for sealing of an organic light emitting diode (OLED) (0010, 0015, and 0043).  The resin composition of Kageyama comprises (A) a polyisobutylene resin, (B) a polyisoprene resin and/or a polyisobutylene resin, each having a functional group capable of reacting with an epoxy group (an olefin-based resin having at least one reactive functional group), (C) a tackifier resin, and (D) an epoxy resin (0044).  Kageyama further discloses that the resin composition contains an inorganic filler (0077).  

As to claim 1, Kageyama teaches claimed invention except for the claimed property of the thixotropic index as claimed.  However, it is submitted that the resin composition of Kageyama as set forth previously includes an olefin based resin and an inorganic filler as claimed.  Accordingly, absent any factual evidence on the record, it is reasonable to presume that the thixotropic index would inherently be present in the resin composition of Kageyama.   Moreover, it is submitted that Kageyama the resin composition of Kageyama includes maleic anhydride modified liquid polyisobutylene and maleic anhydride modified liquid polyisoprene as component (B) (0056).  Further, Kageyama discloses inorganic filler such as silica, calcium carbonate, alumina, and talc are included in the resin composition (0077).   It is submitted that the present application discloses maleic anhydride modified liquid polyisobutylene and maleic anhydride modified liquid polyisoprene as an olefin based resin having a reactive functional group.  See 0028 of US Patent Application Publication No. 2020/0277520 A1 (“the published application”).  Further, the present application discloses inorganic fillers such as silica, prima facie case of either anticipation or obviousness has been established.  MPEP 2112.01 (I).  Alternatively, the aforementioned property would obviously have been present once the resin composition of Kageyama is provided.  

As to claim 2, Kageyama does not explicitly disclose the claimed viscosity. However, as set forth previously, the resin composition of Kageyama includes an olefin based resin and an inorganic filler as claimed.  Accordingly, absent any factual evidence on the record, it is reasonable to presume that the resin composition of Kageyama would inherently have the claimed viscosity.   MPEP 2112.01 (I).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5, and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama (US 2012/0283375A1) in view of Fujita et al. (US 2011/0105637 A1) and as evidence by a product data sheet “AEROSIL® R972” from Evonlik and Mabuchi et al. (US 2014/0048192 A1).

As to claim 3, Kageyama discloses that the resin composition includes (D) an epoxy resin (0044 and 0069), which would be recognized by one of ordinary skill in the art as a curable resin of the claimed invention. 

As to claims 3, 11, 12, and 13, Kageyama is silent as to disclosing a reactive diluent as claimed. 

However, Fujita discloses an encapsulating adhesive composition for use in an electronic device (0001) comprising one or more polyisobutylene resins, in combination with optional multifunctional (meth)acrylate monomers and/or optional tackifiers (abstract and 0001).  Fujita further discloses that the multifunctional (meth) acrylate monomer is selected to optimize adhesion and wettability of the adhesive encapsulating composition for the adherend for polyisobutylene resin.  Moreover, Fujita discloses that the multifunctional (meth) acrylate monomer can increase the adhesion and retention strength of the adhesive encapsulating composition because the monomer is cured to form a resin (0031).  It is submitted that the multifunctional (meth)acrylate of Fujita is identical to the multifunctional acrylate disclosed by the present application as a reactive 

As to claim 11, Fujita discloses an adhesive composition comprising 30 grams of polyisobutylene PIB1 (olefin based resin) and 20 grams of Monomer 1 which is tricyclodecanedimethanol di(meth)acrylate (reactive diluent) (Example 1 at 0109).  Accordingly, weight% of the reactive diluent based on the total weight of the olefin based resin and the photocurable compound is (20/(30+20)) * 100 = 40 wt%.  The claimed reactive diluent amount of 10 to 100 parts by weight per 100 parts by weight of the olefin-based resin converts to 9.09 wt% to 50 wt% based on the total weight of the olefin based resin and the photocurable compound [calculated as (10/(100+10)) * 100 = 9.09 wt% to (100/(100+100)) * 100 = 50 wt%].  As such, the amount of the reactive diluent of Fujita (40 wt%) is within the claimed range.  Alternatively, absent any unexpected result, it would have been obvious to select a workable range of the amount of the photocurable compound, including the claimed, motivated by the desire to optimize adhesion and wettability of the adhesive composition.  MPEP 2144.05 (II)(A). 
 
Further, as to claim 13, it is submitted that Fujita discloses adhesive including tricyclodecanedimethanol di(meth)acrylate (Example 1 including Monomer 1),which is identical to the multifunctional active energy ray polymerizable of the present application (0053 of the published application reciting tricyclodecanedimethanol(meth)diacrylate). Accordingly, a person having ordinary skill in the art would recognize that the multifunctional (meth)acrylate monomer of Fujita would intrinsically satisfy Formula 1. 

As to claims 3, 11, 12, and 13, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the multifunctional (meth)acrylate monomer (reactive diluent)  of Fujita and use it in the resin composition of Kageyama, motivated by the desire to optimize adhesion and wettability of the resin composition. 

As to claim 5, Kageyama is silent as to disclosing BET specific surface area of the inorganic filler. 

However, Fujita discloses addition of fillers to the adhesive composition (0050).  Moreover, Fujita discloses that the specific fillers include silica (inorganic filler) such as Aerosil-R972 (0053, Table 1, Example 1). While Fujita does not explicitly mention BET surface area of Aerosil- R972, however, it is submitted that Aerosil- R972 has a specific surface area (BET) of 90-130 m2/g as evidence by a product data sheet “AEROSIL® R972” (see attached), which is within the claimed range of 35 to 500 m2/g.

Kageyama discloses silica as one of the suitable fillers (0077).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select commercially available inorganic filler such as silica  prima facie case of obviousness and doing so would have been obvious for the purpose of improve resistance to moisture permeability of the cured product of Kageyama (0077 of Kageyama).  MPEP 2144.07.

As to claim 7, Kageyama discloses maleic anhydride modified polyisoprene resin such as LIR-410 (tradename) manufactured by Kuraray Co. Ltd (0061). It is submitted that LIR-410 has Mw of 30,000 as evidence by 0230 of Mabuchi. 

As to claim 8, Kageyama discloses maleic anhydride modified liquid polyisobutylene and maleic anhydride modified liquid polyisoprene as component (B) (0056).  A person having ordinary skill in the art would recognize that the polyisobutyene and polyisoprene disclosed by Kageyama would have acid anhydride group.  

As to claim 9, Kageyama discloses that the epoxy resin has two or more epoxy groups (0069). 

As to claim 10, Kageyama does not explicitly disclose the amount of the curable resin (10 to 70 parts by weight per 100 parts by weight of the olefin based resin).  However, Kageyama discloses that the content of the epoxy resin in the resin composition is not particularly limited.   According to Kageyama, the upper limit of the 

As to claim 14, Kageyama discloses that the resin composition comprises a curing agent (0049).  

As to claim 15, Kageyama discloses that the resin composition contains hygroscopic metal oxide (0082). 
As to claim 16, Kageyama does not explicitly disclose the claimed amount of the moisture absorbent (5 to 100 parts by weight per 100 parts by weight of the olefin-based resin).  However, Kageyama discloses that the content of the hygroscopic metal oxide is not particularly limited and it is preferably not more than 50 mass% to prevent increase of the viscosity of the resin composition, and prevent the cured product from becoming brittle due to the decreased strength thereof (0093).  Generally differences in concentration will not support the patentability of subject matter 

As to claim 17 limitation of 40 to 90 parts by weight of the olefin based resin, it is submitted that Kageyama discloses that the content of the component (B) (olefin based resin) in a resin composition is not particularly limited, it is preferably not more than 50 mass% (0062).  Kageyama further discloses adjustment of the component (B) content to ensure handling property (suppression of tackiness) and good resistance of the resin composition to moisture permeability (0062). It is submitted that generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence of unexpected results.  MPEP 2144.05 (II)(A)(III)(A).

As to claim 17 limitation of 5 to 50 parts by weight of the curable resin, it is submitted that Kageyama discloses that the content of (D) epoxy resin in the resin composition is not particularly limited  According to Kageyama, the upper limit of the content of the epoxy resin in the resin composition is preferably 20 mass %, more preferably 15 mass %, further preferably 10 mass %, still more preferably 8 mass %, especially preferably 6 mass %, particularly preferably 4 mass %, relative to 100 mass % of a non-volatile component in the resin composition, since good resistance to Alternatively, it is submitted that Kageyama discloses resin composition containing 5.3 parts of epoxy resin (see 0145, Example 1), which is within the claimed range of 5 to 50 parts by weight.  

As to claim 17 limitation of 1 to 40 parts by weight of the reactive diluent, it is submitted that Fujita discloses varying the amount of multifunctional (meth)acrylate monomer (0021-0023). Further, Fujita discloses that the multifunctional (meth) acrylate monomer is selected to optimize adhesion and wettability of the adhesive encapsulating composition for the adherend for polyisobutylene resin.  The multifunctional (meth)acrylate monomer can increase the adhesion and retention strength of the adhesive encapsulating composition because the monomer is cured to form a resin (0031).  Generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence of unexpected results.  MPEP 2144.05 (II)(A)(III)(A).  Alternatively, it is submitted that Fujita discloses adhesive composition comprising 20 grams (interpreted as equivalent to 20 parts by . 

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kageyama (US 2002/0283375A1) in view of Fujita et al. (US 2011/0105637 A1) and as evidence by a product data sheet “AEROSIL® R972” from Evonlik and Mabuchi et al. (US 2014/0048192 A1) as applied to claim 1 above, and further in view of Bae Kyung Yul et al. (WO 2014/021696A1; US 2015/0034940 A1 is relied upon as English equivalent).

Kageyama as modified by Fujita is silent as to disclosing the amount of inorganic filler (0.1 to 20 parts by weight with respect to 100 parts by weight of the olefin based resin).
However, Bae discloses an adhesive film encapsulating an organic electronic device including a curable adhesive layer including a curable resin and a moisture absorbent (0006).  Further, Bae discloses olefin based resin that is grafted with maleic anhydride etc. as a curable resin (0051-0052).  Further, Bae discloses 1 to 20 parts by weight of a filler relative to 100 parts by weight of the curable resin to form a cured product having excellent moisture or vapor resistance, and mechanical properties (0064).  Given that the claimed range of 0.1 to 20 parts by weight overlaps or lies within the range disclosed by Bae, a prima facie case of obviousness exists. MPEP 2144.05 (I). 

.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1-3 and 5-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-15, and 17 of copending Application No. 15/560,870 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 6-15, and 17 of the reference application renders obvious claims of the present application.  As to claimed thixotropic index, while claims of the reference application do not explicitly suggest the thixotropic index, it is submitted that given that the adhesive composition of the reference application is substantially identical to the . 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 and 5-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-9, 14-16, and 18-20 of copending Application No. 15/560,042 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 4-9, 14-16, and 18-20 renders obvious claims of the present application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 10,800,953B2) discloses adhesive composition. Kim et al. (US 10,421,887B2) discloses adhesive composition. Ellinger et al. (US 2010/0068514A1) discloses a method for encapsulating an electronic arrangement. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANISH P DESAI/

February 20, 2021